COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


MOSES HENRY CARNEY, JR.
                                         MEMORANDUM OPINION * BY
v.       Record No. 2602-96-1            JUDGE RICHARD S. BRAY
                                           SEPTEMBER 23, 1997
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                      Christopher W. Hutton, Judge

             Charles E. Haden (Pamela J. Jones, on brief),
             for appellant.
             Monica S. McElyea, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on brief),
             for appellee.



     Moses Henry Carney, Jr. (defendant), convicted in a bench

trial for possession of cocaine, challenges the sufficiency of

the evidence on appeal.    We affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     In reviewing the sufficiency of the evidence, we examine the

record in the "light most favorable to the Commonwealth, granting

to it all reasonable inferences fairly deducible therefrom."
Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).    The judgment of a trial court, sitting without a jury,

is entitled to the same weight as a jury verdict and will be

disturbed only if plainly wrong or without evidence to support
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
it.   See id.    The credibility of a witness, the weight accorded

the testimony, and the inferences to be drawn from proven facts

are matters to be determined by the fact finder.     See Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

      It is well settled that
           possession of a controlled substance may be
           actual or constructive. "To support a
           conviction based upon constructive
           possession, 'the Commonwealth must point to
           evidence of acts, statements, or conduct of
           the accused or other facts or circumstances
           which tend to show that the defendant was
           aware of both the presence and character of
           the substance and that it was subject to his
           dominion and control.'"

McGee v. Commonwealth, 4 Va. App. 317, 322, 357 S.E.2d 738, 740

(1987) (quoting Drew v. Commonwealth, 230 Va. 471, 473, 338
S.E.2d 844, 845 (1986)) (other citations omitted).

Circumstantial evidence may establish possession, provided it

excludes every reasonable hypothesis of innocence.     See, e.g.,

Tucker v. Commonwealth, 18 Va. App. 141, 143, 442 S.E.2d 419, 420

(1994).   However, "[t]he Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant."
Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29

(1993).   The reasonableness of an hypothesis of innocence is a

factual finding by the trial court, see Cantrell v. Commonwealth,

7 Va. App. 269, 290, 373 S.E.2d 328, 339 (1988), binding on

appeal unless plainly wrong.     See Martin, 4 Va. App. at 443, 358

S.E.2d at 418.



                                   2
        Here, defendant refused to remove his hands from his pockets

to permit police officers to "secure him in cuffs" incidental to

arrest.    Defendant's "passive resistance" persisted until he

suddenly "started pulling his hands out" and "threw items"

against the "back wall," some of which "slid down" behind an

"entertainment center" located a "couple of inches" from the

wall.    Moments before the scuffle, Officer Anderson had inspected

the "little space" separating the wall and entertainment center

and observed only "dust and . . . electrical cords."     However,

when Anderson "looked again" after defendant tossed the articles

from his pocket, he discovered "change" and a "clear baggie"

containing the offending drug, items not "there . . . before."

No one had been seen in "that area" since Anderson's initial

search, and, in contrast to the surrounding floor, no dust or

dirt was discernible on the baggie.
        Such evidence clearly establishes that defendant discarded

several items from his pocket during the encounter with the

officers.     See Glover v. Commonwealth, 3 Va. App. 152, 160-61,

348 S.E.2d 434, 440 (1986) (upholding conviction for possession

of cocaine discovered in rear seat of police vehicle previously

searched by officer and later occupied only by accused), aff'd,

236 Va. 1, 372 S.E.2d 134 (1988).      These items, including the

baggie of cocaine, were quickly retrieved by police under

circumstances which clearly proved possession by defendant.         See
Beverly v. Commonwealth, 12 Va. App. 160, 165, 403 S.E.2d 175,




                                   3
177-78 (1991) (conviction for cocaine possession affirmed where

accused, fleeing by automobile on a well traveled road, dropped

object from window, and police immediately retrieved an undamaged

package of cocaine).   Accordingly, the evidence provided ample

support for the conviction, and we affirm the decision of the

trial court.

                                              Affirmed.




                                 4